Citation Nr: 0017865	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include degenerative joint disease (DJD).

2.  Entitlement to an increased rating for chronic synovitis 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.


FINDING OF FACT

The claim of entitlement to service connection for a right 
knee disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder, to include DJD, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998). 

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

A review of the veteran's service medical records (SMRs) 
reflect no mention of any right knee pathology in service.  
The veteran's November 1945 separation physical examination 
made no mention of any type of right knee problem.

Subsequent to service, the veteran was granted service 
connection for a left knee disability.

VA medical examinations in October 1946 and October 1949 
found no right knee abnormalities.

The veteran's representative submitted a statement in August 
1995 requesting an increased rating for the veteran's 
service-connected right knee [sic].  The representative also 
submitted a letter from E. E. Kaufman, M. D., dated in July 
1995.  Dr. Kaufman said that he had treated the veteran in 
March 1995 for problems with the right knee that the 
appellant said began in 1944 while in service.  Dr. Kaufman 
related that x-rays of the right knee showed significant 
degenerative arthritis.  He opined that the veteran was 
eventually going to require a joint replacement.

In September 1995 the veteran submitted statements from two 
individuals that said that he worked out in a water program 
for his knees.  The statements reflect that he had been in 
the programs for over 6 years.

The veteran submitted a statement in October 1995 in which he 
said that he injured both of his knees in the motorcycle 
accident in service.  He also said the cold weather he 
experienced also caused the arthritis in his right knee.  He 
further stated that he had surgery on his right knee at a VA 
facility however his knee had not improved.  The veteran also 
stated that he had to take early retirement from his job 
because his bilateral knee problems kept him from doing his 
job.

Associated with the claims file are VA treatment records for 
the period from April 1980 to April 1996.  Entries dated in 
December and January 1987 reflect that a cyst was attributed 
to the right knee.  The veteran continued to complain of 
right knee pain.  Additional entries reflect continued 
treatment for complaints of pain in the right knee.  However, 
there is no opinion that links the veteran's right knee to 
any incident of service, or that it is aggravated in any way 
by his service-connected left knee disability.  Further, 
there was no treatment provided for the veteran's left knee.

Also associated with the claims file are private treatment 
records from Dr. Kaufman for the period from October 1987 to 
April 1996.  There was no comment as to the etiology of the 
right knee complaint.  

The records then contain a typewritten entry, also dated in 
March 1995, from the veteran which recorded a history of an 
injury to the right knee and the ensuing treatment.  Dr.  
Kaufman remarked in April 1996 reported that the left knee 
had a full range of motion, excellent ligamentous stability 
and no pain.  In regard to the right knee, the physician said 
that the veteran had some arthrosis with some medial 
narrowing.  He also thought the veteran had what appeared to 
be chronic medial collateral laxity with some possible 
meniscal pathology as well.  The physician did not link the 
veteran's current right knee problems to any incident of 
service.  He did note a history, as related by the veteran, 
of being injured in service.

The veteran was afforded a VA orthopedic examination in April 
1996.    The diagnoses were status post right meniscus 
ligament repair in July 1987, and degenerative joint disease 
(DJD) of both knees, probably more prominent in the right.  
The etiology of the right knee disability was not mentioned.

The veteran testified at a hearing at the RO in June 1996.  
The veteran first contended that his right knee disorder was 
either caused or aggravated by his service-connected left 
knee disability.  He said that he injured both knees in 
service when he had his motorcycle accident.  Also, at the 
time of his separation examination, both knees should have 
been listed as a problem.  In regard to his right knee, the 
veteran said that he did get treatment after service but that 
those doctors were now deceased.  He said this right knee was 
caused/aggravated by his left knee disability because he had 
to favor his left knee.  He said this lead up to his 
requiring the surgery from VA in 1987.  He stated that before 
he went into the service he was in good shape and an athlete.  
After service he had the arthritis in his knees.  

The veteran was then afforded a Travel Board hearing before 
the undersigned Board member in January 1998.  He said that 
he was scheduled for a VA orthopedic appointment in two days.  
He had been seen by private physicians as well.  He was 
wearing elastic knee braces.  He used a cane if he had to 
walk long distances.  He testified that he injured his right 
knee in service at the time of his motorcycle accident.  He 
thought he might have been told that his right knee was 
getting worse because of his left knee disability.  The 
veteran stated that his right knee disorder was caused by his 
accident, and his having to sleep in a tent in the cold.  
This caused him to have circulation problems, which he had 
had ever since service.  

The veteran was afforded a VA orthopedic examination in 
January 1998.  The veteran's history of injury to the right 
knee was the same as previously related.  The examiner noted 
that x-rays revealed some patellofemoral degenerative changes 
on the right knee.  The examiner reviewed the veteran's 
history and the current physical findings.  The examiner 
opined that the veteran's right knee condition was not due to 
the left knee disability at all.  The examiner also stated 
that the right knee condition was not related to the 
veteran's described accident in service.   

The veteran submitted two statements from J. R. Schurman, II, 
M.D., in support of his claim.  Dr. Schurman noted that the 
veteran had repeatedly given his history of injury during his 
treatment at his office.  He added that it was nearly 
impossible for him to account for the veteran's arthritic 
changes based on injuries he had neither seen or treated over 
the past several decades.  However, he noted, the veteran's 
history on his knees was clear.  

Finally, the veteran submitted two statements that were 
received in December 1999.  He repeated his assertion that 
his bilateral knee problems were due to injuries in service 
and exposure to cold.

As to the second requirement, the veteran generally asserts 
that left knee problems began in service, or are related to 
the service-connected left knee disorder.  For purposes of 
determining whether the claim is well grounded, the Board 
presumes the truthfulness of this assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21. 

However, the Board ultimately finds that the veteran's claim 
is not well grounded because there is no competent medical 
evidence of a nexus between the current right knee disorder 
of record and his period of active duty service.  That is, 
there is no medical evidence or opinion of record that 
provides a link between the veteran's service and the current 
degenerative disease of the right knee.  Furthermore, there 
is no medical evidence to connect the asserted secondary 
right knee disorder to the service-connected left knee 
disability.  Velez.  

The veteran generally asserts that he had right  knee 
symptoms on a continuous basis since his separation from 
service.  The Board concedes that continuity of 
symptomatology after service may be a basis for establishing 
service connection under 38 C.F.R. § 3.303(b).  However, the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a right knee disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a right knee disorder, he should submit 
competent medical evidence that establishes a link between 
his current right knee problems and service or evidence that 
relates the present right knee disorder to the service-
connected left knee disability.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for a right knee disorder, 
to include DJD, is denied.


REMAND

The Board notes that the veteran's service-connected left 
knee disability was last physically examined in January 1998.  
Moreover, there were no findings consistent with 38 C.F.R. 
§§ 4.40, 4.45 (1999) to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Further, the Board finds the results of that 
examination too remote to adequately evaluate the veteran's 
current disability level.  A new examination is required.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
service-connected left knee disability.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the orthopedist prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any left 
knee disorder found to be present, to 
include functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  The orthopedist should 
provide complete rationale for all 
conclusions reached.  The report should 
be typed.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for his left knee 
disability.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

